Title: From Thomas Jefferson to Charles Willson Peale, 29 July 1801
From: Jefferson, Thomas
To: Peale, Charles Willson


               
                  Dear Sir
                  Washington July 29. 1801.
               
               I have to acknolege the reciept of your favors of June 29. & July 25. to congratulate you on the prospect you have of obtaining a compleat skeleton of the great incognitum, and the world on there being a person at the critical moment of the discovery who has zeal enough to devote himself to the recovery of these great animal monuments. Mr. Smith the Secretary of the Navy will give orders immediately to the Navy agent at New York to lend you a pump. the same gentleman acting in the war-office instead of Genl. Dearborne who is absent, will give an order to Genl. Irvine at Philadelphia to lend you a couple of tents. it has been a great mortification to me to find myself in such a state as to be unable to come forward and assist you in resources for this enterprize: but the outfit of my office has been so amazingly heavy as to place me under greater pecuniary restraints for a while than I ever experienced. I trust they will not continue so long but that I shall be able to throw in my contribution before you will cease to want it. I set out tomorrow morning for Monticello to pass there the months of Aug. & Sep. whenever your skeleton is mounted, I will certainly pay it a visit. accept assurances of my great esteem & attachment.
               
                  
                     Th: Jefferson
                  
               
            